



Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (the "Agreement") dated this 6th day of May,
2020, is hereby made by and between Chesapeake Utilities Corporation, a Delaware
corporation (the "Company"), and Beth W. Cooper (the "Executive").


Recitals


WHEREAS, the Company is currently obtaining the benefit of Executive's services
as a full-time executive employee in the capacity of Executive Vice President,
Chief Financial Officer & Assistant Secretary;


WHEREAS, the parties to this Amendment (the “Parties”) entered into an Executive
Employment Agreement dated as of January 9, 2013, regarding the Executive's
employment relationship with the Company and previously extended the Current
Term (as defined in the January 9, 2013 Executive Employment Agreement) through
December 31, 2020. The Parties desire to enter into this new Agreement to
memorialize a future extension of the Current Term through December 31, 2021.


WHEREAS, the Company's Board of Directors (the "Board") has authorized the
Company to provide for the Executive's continued employment pursuant to the
terms of this Agreement as the Company’s Executive Vice President, Chief
Financial Officer & Assistant Secretary; and


WHEREAS, Executive is willing, in consideration of the covenants and
consideration hereinafter provided, to continue to be employed by the Company in
the capacity of Executive Vice President, Chief Financial Officer & Assistant
Secretary; and to render services incident to such position during the term of
this Agreement.


Agreement


In consideration of the mutual promises and covenants contained herein, the
Company and Executive hereby agree as follows:


1.Employment. The Company agrees to employ Executive, and Executive agrees to
accept employment, as an executive officer of the Company in the capacity of
Executive Vice President, Chief Financial Officer & Assistant Secretary, with
such authority, duties and responsibilities as are customarily assigned to such
position, including such reasonable duties and responsibilities as may be
requested of the Executive by the Board of Directors and which are consistent
with the By-laws of the Company as in effect from time to time including, but
not limited to, responsibility for direction of the Accounting, Finance,
Treasury, and Investor Relations functions of the Company.




2.
Term.



(a)Term of Agreement. The term of this Agreement ("Term") shall be the Current
Term (as defined in Paragraph 2(b)), and, if applicable, the Extended Term (as
defined in Paragraph 2(c)).


(b)Current Term. Subject to Paragraph 2(c), the Current Term of this Agreement
shall extend to December 31, 2021. If the Current Term of this Agreement expires
without there having been a Change in Control (as hereinafter defined), this
Agreement may be renewed for successive one (1) year terms, as of the day
following such expiration, by the Company through action of the Compensation





--------------------------------------------------------------------------------





Committee of the Board of Directors, unless, during the period beginning ninety
(90) days prior and ending thirty (30) days prior to such day, either the
Company or Executive shall have given notice to the other that this Agreement
will not be renewed. If the Company determines to extend or renew this Agreement
as provided under this Paragraph, the new Agreement shall be identical to this
Agreement (except insofar as the Company and Executive may otherwise agree in
writing) except that the date of the new Agreement shall be as of the day
following the expiration of the Current Term of this Agreement or any renewal
term.


(c)Extended Term. Upon the occurrence of a Change in Control (as defined in
Paragraph 2(d)), the Current Term shall end and the Term of this Agreement shall
thereupon automatically be extended, commencing on the date of such Change in
Control, for a period of two
(2) years ( the "Extended Term").


(d)Change In Control. For the purposes of this Agreement, "Change in Control"
shall mean a change in the control of the Company during the Term of this
Agreement, which shall be deemed to have occurred upon the first of the
following events:


(i)any one person, or group of owners of another corporation who acting together
through a merger, consolidation, purchase, acquisition of stock or the like (a
"Group"), acquires ownership of stock of the Company (or a majority-controlled
subsidiary of the Company) that, together with the stock held by such person or
Group, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the stock of the Company. However, if such person or
Group is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the corporation before this
transfer of the Company's stock, the acquisition of additional stock by the same
person or Group shall not be considered to cause a Change in Control of the
Company; or


(ii)
any one person or Group acquires (or has acquired during the twelve

(12) month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the Company (or a majority-controlled
subsidiary of the Company) possessing thirty-five percent (35%) or more of the
total voting power of the stock of the Company where such person or Group is not
merely acquiring additional control of the Company; or


(iii)a majority of members of the Company's Board (other than the Board of a
majority-controlled subsidiary of the Company) is replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of the Company's Board prior to the date of the
appointment or election (the “Incumbent Board”), but excluding, for purposes of
determining whether a majority of the Incumbent Board has endorsed any candidate
for election to the Board, any individual whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a person or Group other than the
Company’s Board; or


(iv)
any one person or Group acquires (or has acquired during the twelve

(1)month period ending on the date of the most recent acquisition by such person
or Group) assets from the Company (or a majority-controlled subsidiary of the
Company) that have a total gross fair market value equal to or more than forty
percent (40%) of the total fair market value of all assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the





--------------------------------------------------------------------------------





Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. A transfer of assets by the
Company will not result in a Change in Control if the assets are transferred to:


(A)a stockholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;


(B)an entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by the Company immediately after the
transfer of assets;


(C)a person or Group that owns, directly or indirectly, fifty percent (50%) or
more of the total value or voting power of all the outstanding stock of the
Company; or


(D)an entity, at least fifty percent (50%) of the total value or voting power of
which is owned directly or indirectly, by a person described in subparagraph
(d)(i), above.


However, no Change in Control shall be deemed to have occurred with respect to
the Executive by reason of (1) any event involving a transaction in which the
Executive or a group of persons or entities with which the Executive acts in
concert, acquires, directly or indirectly, more than thirty percent (30%) of the
Common Stock of the business or assets of the Company; or (2) any event
involving or arising out of a proceeding under Title 11 of the United States
Code (or the provisions of any future United States bankruptcy law), or an
assignment for the benefit of creditors or an insolvency proceeding under state
or local law.


3.Time. Executive agrees to devote all reasonable full time and best efforts for
the benefit of the Company and any subsidiary of the Company, and not to serve
any other business enterprise or organization in any capacity during the Term of
this Agreement without the prior written consent of the Company, which consent
shall not be unreasonably withheld.


4.
Office.



(a)Current Term. During the Current Term, the Executive shall serve in the
capacity as defined in Paragraph 1 and the parties agree that the Company shall
elect the Executive to these offices, on an annual basis if necessary, during
the Current Term of this Agreement.


(b)Extended Term. During the Extended Term of this Agreement the Executive shall
hold and perform an office with the responsibility, importance and scope within
the Company at least equal to that of the office described and contemplated in
Paragraph 1. Further, Executive's office shall be located in Dover, Delaware,
and Executive shall not be required, without his written consent, to change his
office location or to be absent therefrom on business for more than sixty (60)
working days in any year.


5.
Compensation and Benefits.



(a)Base Compensation; Current Term. The Company shall compensate Executive for
his services hereunder during the Current Term at a rate of $400,000 per annum,
or such amount as the Board may from time to time determine ("Base
Compensation"), payable in installments on the Company’s regular payroll dates
for salaried executives. The Base Compensation rate shall be reviewed annually
and may be increased or decreased, from time to time, provided, however, that
Base Compensation shall only





--------------------------------------------------------------------------------





be decreased by the Board on a good faith basis and with reasonable
justification for the same, and provided further, that in the event of a Change
in Control, Base Compensation shall not at any time thereafter be decreased.


(b)Base Compensation; Extended Term. During the Extended Term, the Company shall
compensate Executive for his services hereunder at a rate per annum, payable in
installments on the Company’s regular payroll dates for salaried executives,
equal to his Base Compensation at the time the Extended Term commences,
increased, but not decreased, by such additional amounts as the Board may
determine from time to time based, in part, on an annual review of the
Executive's compensation and performance.


(c)Incentive Plans. During the Term of this Agreement, Executive shall be
entitled to participate in all bonus, incentive compensation and performance
based compensation plans, and other similar policies, practices, programs and
arrangements of the Company, now in effect or as hereafter amended or
established, on a basis that is commensurate with his position and no less
favorable than those generally applicable or made available to other executives
of the Company. The Executive's participation shall be in accordance with the
terms and provisions of such plans and programs. Participation shall include,
but not be limited to:


(i)Chesapeake Utilities Corporation Long-Term 2013 Stock and Incentive
Compensation Plan. Executive shall be eligible for a performance incentive
compensation award as determined on an annual basis by the Compensation
Committee of the Board of Directors in its discretion and in accordance with and
subject to the terms of the Company’s 2013 Stock and Incentive Compensation Plan
(the “Equity Plan”) during the Term of this Agreement with a target award based
upon one hundred percent (100%) of the Executive’s Base Compensation. The Equity
Plan’s Target Bonus as a percent of base salary shall be reviewed annually and
may be increased or decreased, from time to time, provided, however, that Target
shall only be decreased by the Board on a good faith basis and with reasonable
justification for the same, and provided further, that in the event of a Change
in Control, Target shall not at any time thereafter be decreased.


(ii)Chesapeake Utilities Corporation Cash Bonus Incentive Plan. Executive shall
be eligible for an annual cash bonus award with a target award amount equal to
forty five (45%) of Executive’s Base Compensation, as determined on an annual
basis by the Compensation Committee of the Board in its discretion and in
accordance with and subject to the terms of the Company’s Cash Bonus Incentive
Plan during the Term of this Agreement.


(d)Recovery of Compensation. The Executive acknowledges and agrees that all or
any portion of an incentive award under the above described bonus and incentive
compensation plans or any future arrangement established by the Company to
provide incentive or bonus compensation, whether payable in cash, Company common
stock or other property, (“Award”) is subject to an obligation of repayment by
the Executive to the Company if the amount of the Award was calculated based
upon the achievement of certain financial results (as reflected in the financial
statement of the Company or otherwise) or other performance metrics that, in
either case, were subsequently found to be materially inaccurate. The amount
that shall be repaid by the Executive to the Company shall be based on the
excess amount paid or awarded to the Executive under the Award as compared to
the amount that would have been paid or awarded had the material inaccuracy not
occurred. If the Compensation Committee of the Board of Directors determines
that the Executive engaged in misconduct, malfeasance or gross negligence in the
performance of his or her duties that either caused or significantly contributed
to the material inaccuracy in financial statements or other performance metrics,
there shall be no time limit on this right of recovery, which shall





--------------------------------------------------------------------------------





apply to all future Awards as well as to any and all pre-existing Awards that
have not yet been determined and paid as of the date of this Agreement. In all
other circumstances, this right of recovery shall apply to all future Awards as
well as to any and all pre-existing Awards that have not yet been determined and
paid as of the date of this agreement for a period not exceeding one year after
the date of payment of each such Award. In addition, the Executive hereby agrees
that, if he or she does not promptly repay the amount recoverable hereunder
within thirty (30) days of a demand therefore, such amount may be withheld from
compensation of any type not yet due and payable to the Executive, including,
but not limited to, the cancellation of future Awards, as determined by the
Compensation Committee in its sole discretion. In addition, the Compensation
Committee is granted the discretionary authority to interpret and enforce this
provision as it determines to be in the best interest of the Company and
equitable to the parties. Notwithstanding anything herein, this provision shall
not be the Company’s exclusive remedy with respect to such matters. In addition,
the parties agree that the Company may unilaterally amend this provision at any
time to comply with applicable law or securities exchange listing rules, as the
same may be in effect from time to time, during the Current Term or the Extended
Term of this Agreement.


(e)Retirement Plans. During the Term of this Agreement, Executive shall be
entitled to participate in all profit-sharing, savings and retirement benefit
plans, plans that are supplemental to any tax-qualified savings and retirement
plans, and other similar policies, practices, programs and arrangements of the
Company, now in effect or as hereafter amended or established, on a basis that
is commensurate with his position and no less favorable than those generally
applicable or made available to other executives of the Company. The Executive's
participation shall be in accordance with the terms and provisions of such plans
and programs.


(f)Welfare Benefits. During the Term of this Agreement, Executive, and his
family, as applicable, shall be entitled to participate in all insurance,
medical, health and welfare, and similar plans and arrangements, as well as all
vacation and other employee fringe benefit plans, perquisite plans, and other
policies, practices, programs and arrangements of the Company, now in effect or
as hereafter amended or established, on a basis that is commensurate with his
position and no less favorable than those generally applicable or made available
to other executives of the Company. The Executive’s participation shall be in
accordance with the terms and provisions of such plans.


(g)Other Benefits. During the Term of this Agreement, the Company shall furnish
Executive with a suitable office, necessary administrative support and customary
furniture and furnishings for such office. The Company further agrees that
Executive shall have the use of a Company-owned or Company-leased and
Company-maintained automobile, new every three (3) years, of a kind and model
appropriate to his position with the Company.


(h)Expenses. During the Term of this Agreement, the Company shall pay all
necessary and reasonable business expenses incurred by Executive on behalf of
the Company in the course of his employment hereunder, including, without
limitation, expenses incurred in the conduct of the Company's business while
away from his domicile and properly substantiated expenses for travel, meals,
lodging, entertainment and related expenses that are for the benefit of the
Company. All expense reimbursements shall comply with applicable rules or
guidelines of the Company in effect at the time the expense is incurred.


If any reimbursements under this or any other provision of this Agreement are
taxable to the Executive, such reimbursements shall be paid on or before the end
of the calendar year following the calendar year in which the reimbursable
expense was incurred, and the Company shall not be obligated to pay any such
reimbursement amount for which Executive fails to submit an invoice or other
documented





--------------------------------------------------------------------------------





reimbursement request at least 10 business days before the end of the calendar
year next following the calendar year in which the expense was incurred. Such
expenses
shall be reimbursable only to the extent they were incurred during the term of
the Agreement. In addition, the amount of such reimbursements that the Company
is obligated to pay in any given calendar year shall not affect the amount the
Company is obligated to pay in any other calendar year. In addition, Executive
may not liquidate or exchange the right to reimbursement of such expenses for
any other benefits.


(i)Nothing in this Agreement shall preclude the Company from amending or
terminating any employee benefit plan or practice, but, it being the intent of
the parties that the Executive shall continue to be entitled during the Extended
Term to compensation, benefits, reimbursements and perquisites as set forth in
Paragraphs 5(a) through 5(c) and 5(e) through 5(h) at least equal to those
attached to his position on the date of this Agreement, and nothing in this
Agreement shall operate as, or be construed to authorize, a reduction during the
Extended Term without Executive's written consent in the level of such
compensation, benefits, reimbursements or perquisites as in effect on the date
of a Change in Control. If and to the extent that such compensation, benefits,
reimbursements or perquisites are not payable or provided to Executive under any
such plan or practice by reason of an amendment thereto or termination thereof
during the Extended Term, the Company shall nevertheless pay or provide such
compensation, benefits, reimbursements or perquisites to Executive, either
directly or through alternative arrangements.


6.
Termination.



(a)Payment Upon Termination During Current Term. In the event that the Company
terminates this Agreement during the Current Term, or elects not to renew this
Agreement at the end of the Current Term, for any reason other than Cause, as
defined below, or the Executive’s death, the Company shall continue to pay to
Executive (or in the event of his death following such termination, his legal
representative), as a severance benefit his Base Compensation under Paragraph
5(a), at the rate in effect immediately prior to the date of such termination
("Termination Date"), on the regular payroll dates occurring during the period
of one (1) year following the Termination Date. In addition, and notwithstanding
the foregoing provisions of this Paragraph 6(a), to the extent required in order
to comply with Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code"), Termination Date shall be determined based on the date the
Executive has a “separation from service” within the meaning of Code Section
409A and regulations thereunder, using the default rule under such regulations
(“Separation from Service”), and cash amounts that would otherwise be payable
under this Paragraph 6(a) during the six-month period immediately following the
Termination Date shall instead be paid, with interest on any delayed payment at
the applicable federal rate under Code Section 7872(f)(2)(A), on the first
business day after the date that is six (6) months following the Executive’s
Separation from Service if necessary to comply with Code Section 409A. Each
payment to be made under this Paragraph 6(a) shall be considered a separate
payment. Payment of the severance benefit under this Paragraph is subject to the
Executive’s compliance with the covenants of Paragraph 9 and the execution and
delivery (and non- revocation) of a release of claims (the “Release”) against
the Company and its officers, directors, employees and affiliates, which Release
must be delivered to the Company not later than 45 days after the Termination
Date. If the Executive fails to comply with any of the covenants of Paragraph 9
or fails to deliver the Release within 45 days after the Termination Date, or if
the Executive
revokes such Release within 7 days after its delivery to the Company, payment of
the severance benefits shall cease and any unpaid amounts shall be forfeited.
Payment commencement shall not be delayed, however, pending delivery of the
Release.


(b)Termination for Cause. This Agreement and Executive's employment hereunder
may be terminated by the Company at any time for Cause. In the event of
termination for Cause, the Executive





--------------------------------------------------------------------------------





shall not be entitled to any severance benefits under this Agreement.
Termination of the Executive's employment shall be deemed to have been "for
Cause" only if it shall have been the result of:


(i)Executive’s conviction of a felony under the laws of the United States or a
state in which Executive works or resides, or a guilty or no contest plea by the
Executive with respect thereto;


(ii)a willful or deliberate act or acts of dishonesty by Executive resulting or
intended to result directly or indirectly in material gain to or personal
enrichment of Executive at the Company's expense;


(iii)a deliberate and intentional refusal by Executive (except by reason of
incapacity due to illness or accident) to comply with the provisions of
Paragraph 1, provided that such breach shall have resulted in demonstrably
material injury to the Company and the Executive shall have failed to remedy
such breach within thirty
(30) days after notice from the Secretary of the Company demanding that the
Executive remedy such breach; or


(iv)conduct by Executive that is materially injurious to the Company if such
conduct was undertaken without good faith and the reasonable belief that such
conduct was in the best interest of the Company.


(c)Payment Upon Termination During Extended Term. In the event of a Termination
Without Cause, as defined below, during the Extended Term, the Company shall pay
to Executive (or, in the event of his death following the termination, his legal
representative) in cash, on the first business day that falls on or after the
sixtieth (60th) day after the date of such termination (the "Extended
Termination Date") the sum of all accrued but unpaid salary, bonus, vacation
pay, expense reimbursements and any other amounts due, plus the following:


(i)an amount equal to the product of multiplying the monthly rate of Base
Compensation to which Executive was entitled under Paragraph 5(a) on the day
immediately prior to the Extended Termination Date by Twenty-four (24) months
("Covered Period");


(ii)an amount equal to the aggregate of the Company's contributions to the
Company's savings plan (including, but not limited to, the Chesapeake Utilities
Corporation Retirement Savings Plan, and any related excess benefit plans) in
respect
of Executive that were not vested on the day immediately prior to the Extended
Termination Date but that would have been vested at the end of the Covered
Period if Executive had remained employed by the Company for the duration of
that period; and
(iii)an amount equal to the product of multiplying the average of the annual
aggregate benefits awarded to the Executive under all annual bonus program(s) of
the Company in which the Executive was a participant in each of the three (3)
calendar years immediately preceding the calendar year in which the Extended
Termination Date occurs by two (2) years.


Payment of the severance benefit under this Paragraph is subject to the
Executive’s compliance with the covenants of Paragraph 9 and the execution and
delivery (and non-revocation) of a release of claims (the “Release”) against the
Company and its officers, directors, employees and affiliates, which Release
must be delivered to the Company not later than 45 days after the Termination
Date. If the Executive fails to comply with any of the covenants of Paragraph 9
or fails to deliver the Release within 45 days after the





--------------------------------------------------------------------------------





Termination Date, or if the Executive revokes such Release within 7 days after
its delivery to the Company, payment of the severance benefits shall cease (if
commenced) or shall not be made, and any unpaid amounts shall be forfeited.


In addition, the Company shall continue to provide medical, prescription drug,
vision, dental and other Company welfare benefits to the Executive and his
eligible dependents during the Covered Period as if the Executive remained an
active employee of the Company (but, with respect to any such benefits provided
through insurance, only if and to the extent it is permissible to extend such
benefits to a former employee of the Company under the terms of the applicable
plan and insurance contracts). Executive further acknowledges that the cost of
the coverage afforded to Executive and his eligible dependents under self-funded
medical expense reimbursement plans of the Company during the Covered Period
shall be treated as additional taxable income to the Executive to the extent
necessary to avoid a violation of the nondiscrimination provisions of Section
105(h) of the Code. Should the continuation of any medical or similar coverages
be through fully insured plans, and should such continuation violate the
nondiscrimination requirements for such plans under the Patient Protection and
Affordable Care Act of 2010, then the Executive shall receive additional cash
severance benefits rather than continued coverage under such plans of the
Company in an amount based on the premium cost of such coverage that the Company
would otherwise pay under this paragraph. In addition, the applicable period of
health benefit continuation under Code Section 4980B shall begin at the end of
the Covered Period.


To the extent required in order to comply with Code Section 409A, cash amounts
that would otherwise be payable under this Paragraph 6(c) during the six-month
period immediately following the Extended Termination Date (and which are not
eligible for the exception applicable to payments due to involuntary separation
under Treas. Reg. Section 1.409A-1(b)(9)(iii)) shall instead be paid, with
interest on any delayed payment at the applicable federal rate under Code
Section 7872(f)(2)(A), on the first business day after the date that is six (6)
months following the Executive's Separation from Service. Further, any taxable
welfare benefits provided to Executive pursuant to this Paragraph 6(c) that are
not "disability pay" or "death benefits" within the meaning of Treas.
Reg. Section 1.409A-1(a)(5) (collectively, the "Applicable Benefits") shall be
subject to the following requirements in order to comply with Code Section 409A.
The amount of any Applicable Benefits provided during one taxable year shall not
affect the amount of the Applicable Benefits provided in any other taxable year,
except that with respect to any Applicable Benefits that consist of the
reimbursement of expenses referred to in Code Section 105(b), a limitation may
be imposed on the amount of such reimbursements over some or all of the Covered
Period, as described in Treas. Reg. Section 1.409A-3(i)(1)iv(B). To the extent
that any Applicable Benefits consist of the reimbursement of eligible expenses,
such reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred. No Applicable
Benefits may be liquidated or exchanged for another benefit. During the period
of six (6) months immediately following Executive's Separation from Service,
Executive shall be obligated to pay the Company the full cost for any Applicable
Benefits that do not constitute health benefits of the type required to be
provided under the health continuation coverage requirements of Code Section
4980B, and the Company shall reimburse Executive for any such payments on the
first business day that is more than six (6) months after Executive's Separation
from Service, together with interest on such amount from the date of Separation
from Service through the date of payment at the applicable federal rate under
Code Section 7872(f)(2)(A).


(d)Termination Without Cause. For purposes of Paragraph 6(c) above, "Termination
Without Cause" shall mean a Separation from Service of the Executive that is
either a:
(i)Termination by the Company of Executive's employment without Cause (as
"Cause" is defined in Paragraph 6(b) above); or





--------------------------------------------------------------------------------







(ii)Termination by Executive of his employment following the occurrence of any
of the following events:


(A)failure to elect or re-elect Executive to, or removal of Executive from, the
office or offices set forth in Paragraph 1, or failure to nominate Executive for
election to the Board if Executive shall have been a member of the Board
immediately prior to a Change in Control of the Company;


(B)a significant change in the nature or scope of his authorities, powers,
functions, duties or responsibilities attached to the positions contemplated in
Paragraph 1, or a reduction in his compensation or in the benefits available to
the Executive and his family, as provided in Paragraph 5, which change or
reduction is not remedied within thirty (30) days after notice to the Company by
the Executive;


(C)any other breach by the Company of any material provision of this Agreement
(including, without limitation, relocation of the Executive in material
violation of Paragraph 4(b)), which breach is not remedied within thirty (30)
days after notice to the Company by Executive; or


(D)the consolidation or merger of the Company or transfer of all or a
significant portion of its assets unless a successor or successors (by merger,
consolidation or otherwise) to which all or a significant portion of its assets
has been transferred shall have assumed all duties and obligations of the
Company under this Agreement.


In order to effect a Termination Without Cause in any event set forth in this
Paragraph 6(d)(ii), Executive must elect to terminate his employment under this
Agreement upon not less than forty (40) days and not more than ninety (90) days'
written notice to the Board, attention of the Chief Executive Officer, given,
except in the case of a continuing breach, within three (3) calendar months
after: (1) failure to be so elected, reelected, or nominated, or such removal,
(2) expiration of the 30-day cure period with respect to such event, or (3) the
closing date of such consolidation, merger or transfer of assets.


An election by Executive to terminate his employment under the provisions of
this Paragraph shall not be deemed a voluntary termination of employment by
Executive for the purpose of this Agreement or any plan or practice of the
Company. Further, the death of the Executive during the Extended Term but prior
to a Termination Without Cause, as defined, shall not constitute Cause or be
deemed to be a Termination Without Cause.


(e)Resignation of All Other Positions. Upon termination of the Executive’s
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or member of
the Board of Directors of the Company or any affiliates unless otherwise
determined by the Board.


7.
Maximum Payment Upon Termination.



(a)Determination. Notwithstanding any other provision of this Agreement, if any
payment or distribution (a "Payment") by the Company or any other person or
entity to or for the benefit of the Executive is determined to be an "excess
parachute payment" (within the meaning of Code Section





--------------------------------------------------------------------------------





280G(b)(1) or any successor provision of similar effect), whether paid or
payable or distributed or distributable pursuant to Paragraph 6(c) of this
Agreement or otherwise, then the Executive’s benefits under this Agreement shall
be reduced by the amount necessary so that the Executive’s total "parachute
payment" as defined in Code Section 280G(b)(2)(A) under this and all other
agreements will be $1.00 less than the amount that would be a "parachute
payment". The determination concerning the application of the reduction shall be
made by a nationally-recognized firm of independent accountants (together with
legal counsel of its choosing) selected by the Company after consultation with
the Executive (which may be the Company’s independent auditors), whose
determination shall be conclusive and binding on all parties. Any fees and
expenses of such independent accountants and counsel (including counsel for the
Executive) shall be borne by the Company.


(b)Notices. If it is determined that the benefits under this Agreement must be
reduced under this Paragraph, within 10 days of the date of such determination,
the Company will apprise the Executive of the amount of the reduction ("Notice
of Reduction"). Within 10 days of receiving that information, the Executive may
specify how (and against which benefit or payment source) the reduction is to be
applied ("Notice of Application"). The Company will be required to implement
these directions within 10 days of receiving the Notice of Application. If the
Company has not received a Notice of Application from the Executive within 10
days of the date of the Notice of Reduction, the Company will apply this
Paragraph proportionately based on the amounts otherwise payable under Paragraph
6(c). If the Company receives a Notice of Application that does not fully
implement the requirements of this Paragraph, the Company will apply this
Paragraph proportionately on the basis of the reductions specified in the Notice
of Application first, then to any remaining reduction based on the amounts
otherwise payable under Paragraph 6(c).


Notwithstanding the foregoing, if the exercise of discretion reserved to the
Executive in determining the Notice of Application would violate Code Section
409A, then such discretion shall be eliminated and the amounts payable under
Paragraph 6(c) shall be reduced proportionately.


8.Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement either by seeking other employment or
otherwise. The amount of any payment provided for herein shall not be reduced by
any remuneration that Executive may earn from employment with another employer
or otherwise following his Termination Date or Extended Termination Date, as
applicable.


9.
Covenants.



(a)Introduction. The parties acknowledge that the provisions and covenants
contained in this Paragraph 9 are ancillary and material to this Agreement and
that the limitations contained herein are reasonable in geographic and temporal
scope and do not impose a greater restriction or restraint than is necessary to
protect the goodwill and other legitimate business interests of the Company. The
parties also acknowledge and agree that the provisions of this Paragraph 9 do
not adversely affect Executive’s ability to earn a living in any capacity that
does not violate the covenants contained herein. The parties further acknowledge
and agree that the provisions of Paragraph 19 below are accurate and necessary
because (i) Delaware is the headquarters state of the Company, which has
operations in multiple states and a compelling interest in having its employees
treated uniformly, (ii) the use of Delaware law provides certainty to the
parties in any covenant litigation in the United States, and (iii) enforcement
of the provisions of this Paragraph 9 would not violate any fundamental public
policy of Delaware or any other jurisdiction.


(b)Confidential Information. Executive shall hold in a fiduciary capacity for
the benefit of the Company, all secret or confidential information, knowledge or
data relating to the Company and its





--------------------------------------------------------------------------------





businesses (including, but not limited to, any proprietary and not publicly
available information concerning any processes, methods, trade secrets, costs,
names of users or purchasers of the Company’s products or services, business
methods, financial affairs, operating procedures or
programs or methods of promotion and sale) that Executive has obtained or
obtains during Executive’s employment by the Company and that is not public
knowledge (other than as a result of Executive’s violation of this Paragraph
9(b)) ("Confidential Information"). For purposes of this Paragraph 9(b),
information shall not be deemed to be publicly available merely because it is
embraced by general disclosures or because individual features or combinations
thereof are publicly available. Executive shall not communicate, divulge or
disseminate Confidential Information at any time during or after Executive’s
employment with the Company except:


(i)to employees or agents of the Company that need the Confidential Information
to perform their duties on behalf of the Company;


(ii)
in the performance of Executive’s duties to the Company;



(iii)as a necessary (and only to the extent necessary) part of any undertaking
by Executive to enforce Executive’s rights under this Agreement; or


(iv)
as otherwise required by law or legal process.



All confidential records, files, memoranda, reports, customer lists, drawings,
plans, documents and the like that Executive uses, prepares or comes into
contact with during the course of Executive’s employment shall remain the sole
property of the Company and shall be turned over to the Company upon termination
of Executive’s employment.


(c)Non-solicitation of Company Employees. Executive shall not, at any time
during the Restricted Period (as defined below), without the prior written
consent of the Company, engage in the following conduct (a "Solicitation"):


(i)directly or indirectly, contact, solicit, recruit or employ (whether as an
employee, officer, director, agent, consultant or independent contractor) any
person who was or is at any time during the previous six months an employee,
representative, officer or director of the Company; or


(ii)take any action to encourage or induce any employee, representative, officer
or director of the Company to cease his or her relationship with the Company for
any reason. A "Solicitation" does not include any recruitment of employees for
the Company.


The "Restricted Period" means the period including Executive's employment with
the Company and one (1) year following the Termination Date or Extended
Termination Date, as applicable, and, if the Executive has given a notice
pursuant to Paragraph 6(d)(ii), for a period of fifteen (15) months following
the giving of such notice.


(d)Non-solicitation of Third Parties. During the Restricted Period, the
Executive shall not (either directly or indirectly or as an officer, agent,
employee, partner or director of any
other company or entity) solicit, service, recruit, induce, influence, or accept
on behalf of any competitor of the Company the business of:


(i)any customer of the Company at the time of Executive's





--------------------------------------------------------------------------------





employment or Termination Date or Extended Termination Date, as applicable; or


(ii)any potential customer of the Company which Executive knew to be an
identified, prospective purchaser of services or products of the Company.


(e)Non-competition. During the Restricted Period, Executive shall not, directly
or indirectly, accept employment with, act as a consultant to, or otherwise
perform services that are substantially the same or similar to those for which
Executive was compensated by the Company (such comparison to be based on
job-related functions and responsibilities and not job title) for any business
that directly competes with any portion of the Company. This restriction applies
to any parent, division, affiliate, newly formed or purchased business(es)
and/or successor of a business that competes with the Company. Further, during
the Restricted Period, Executive shall not assist any individual or entity other
than the Company in acquiring any entity with respect to which a proposal to
acquire such entity was presented to the Board during the one (1) year period
beginning prior to Executive's Termination Date, Extended Termination Date or
notice given by Executive pursuant to Paragraph 6(d)(ii), as applicable.


(f)Post-Termination Cooperation. Executive agrees that during and after
employment with the Company and without additional compensation (other than
reimbursement for reasonable associated expenses) to cooperate with the Company
in the following areas:


(i)Cooperation with the Company. Executive agrees to:


(A)be reasonably available to answer questions for the Company's officers
regarding any matter, project, initiative or effort for which Executive was
responsible while employed by the Company; and
(B)cooperate with the Company during the course of all third-party proceedings
arising out of the Company's business about which Executive has knowledge or
information.


For purposes of this Agreement, "proceeding" includes internal investigations,
administrative investigations or proceedings and lawsuits (including pre-trial
discovery and trial testimony) and "cooperation" includes (1) Executive being
reasonably available for interviews, meetings, depositions, hearings and/or
trials without the need for a subpoena or assurances by the Company, (2)
providing any and all documents in Executive's possession that relate to the
proceeding, and
(3) providing assistance in locating any and all relevant notes and/or
documents.


(ii)Cooperation with Third Parties. Unless compelled to do so by lawfully-served
subpoena or court order, Executive agrees not to
communicate with, or give statements or testimony to, any attorney representing
an interest opposed to the Company's interest ("Opposing Attorney"), Opposing
Attorney's representative (including a private investigator) or current or
former employee relating to any matter (including pending or threatened lawsuits
or administrative investigations) about which Executive has knowledge or
information as a result of employment with the Company. Executive also agrees to
notify the Company immediately after being contacted by a third party or
receiving a subpoena or court order to appear and testify with respect to any
matter that may include a claim opposed to the Company's interest. However, this
Paragraph 9(f)(ii) shall not apply to any effort undertaken by Executive to
enforce Executive's rights under this Agreement, but only to the extent
necessary for that purpose.







--------------------------------------------------------------------------------





(iii)Cooperation with the Media. Executive agrees not to communicate with, or
give statements to, any member of the media (including print, television,
electronic or radio media) relating to any matter (including pending or
threatened lawsuits or administrative investigations) about which Executive has
knowledge or information as a result of employment with the Company. Executive
also agrees to notify the Company immediately after being contacted by any
member of the media with respect to any matter affected by this Paragraph.


(g)Non-Disparagement. Executive and Company shall at all times refrain from
taking actions or making statements, written or verbal, that:


(i)denigrate, disparage or defame the goodwill or reputation of Executive or the
Company, as the case may be, or any of its trustees, officers, security holders,
partners, agents or former or current employees and directors, or


(ii)are intended to, or may be reasonably expected to, adversely affect the
morale of the employees of the Company.


Executive further agrees not to make any negative statements to third parties
relating to Executive's employment or any aspect of the business of the Company
and not to make any statements to third parties about the circumstances of the
termination of Executive's employment, or about the Company or its trustees,
directors, officers, security holders, partners, agents or former or current
employees and directors, except as may be required by a court or governmental
body.


(h)Enforcement. The Executive acknowledges and agrees that: (i) the purpose of
the foregoing covenants, including, without limitation, the nonsolicitation and
noncompetition covenants of Paragraphs 9(d) and (e), is to protect the goodwill,
trade secrets and other Confidential Information of the Company; (ii) because of
the nature of the business in which the Company is engaged and because of the
nature of the Confidential Information to which the Executive has access, the
Company would suffer irreparable harm and it would be impractical and
excessively difficult to determine the actual damages of the Company in the
event the Executive breached any of the covenants of this Paragraph 9; and (iii)
remedies at law (such as monetary damages) for any
breach of the Executive's obligations under this Paragraph 9 would be
inadequate. The Executive therefore agrees and consents that if the Executive
commits any breach of a covenant under this Paragraph 9, or threatens to commit
any such breach, the Company shall have the right (in addition to, and not in
lieu of, any other right or remedy that may be available to it, including but
not limited to the right to terminate and forfeit as yet unpaid severance
benefits under Paragraphs 6(a) and 6(c) of this Agreement) to temporary and
permanent injunctive relief from a court of competent jurisdiction, without
posting any bond or other security and without the necessity of proof of actual
damage, and that the arbitration provisions of Paragraph 14 shall not apply.


(i)Notice of Immunity under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016 (“DTSA”). Notwithstanding any other
provision of this Agreement, the Executive will not be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that:


(i)is made in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and that is disclosed solely
for the purpose of reporting or investigating a suspected violation of law; or







--------------------------------------------------------------------------------





(ii)is made in a complaint or other document filed under seal in a lawsuit or
other proceeding.


If the Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, the Executive may disclose the Company’s trade
secrets to the Executive’s attorney and use the trade secret information in the
court proceeding if the Executive:


(i)files any document containing trade secrets under seal; and


(ii)
does not disclose trade secrets, except pursuant to court order.



(j)Security and Access. The Executive agrees and covenants to comply with all
Company security policies and procedures as in force from time to time including
without limitation those regarding computer equipment, telephone and voicemail
systems, facilities access, key cards, access codes, intranet and internet,
social media, computer systems and networks, e-mail systems, software, data
security, encryption, firewalls, passwords and any and all other Company
facilities, IT resources and communication technologies (“Facilities and
Information Technology Resources”), and not to access or use any Facilities and
Information Technology Resources except as authorized by the Company. The
Executive also agrees not to access or use any Facilities and Information
Technology Resources in any manner after the termination of the Executive’s
employment by the Company, whether such termination is voluntary or involuntary,
without the Company’s consent.


(k)Stock Ownership Requirements. During the Term, the Executive shall be
expected to maintain ownership of Company common stock in accordance with
guidelines established by the Board as in effect from time to time.


10.Indemnification. The Company shall indemnify Executive to the fullest extent
permitted by applicable Delaware law (as may be amended from time to time),
including the advance of expenses permitted herein. In the event that the
Executive is made a party or threatened to be made a party to any action, suit,
or proceeding, whether civil, criminal, administrative, or investigative (a
“Proceeding”), other than any Proceeding initiated by the Executive or the
Company related to any contest or dispute between the Executive and the Company
or any of its affiliates with respect to this Agreement or the Executive’s
employment hereunder, by reason of the fact that the Executive is or was a
director or officer of the Company, or any affiliate of the Company, or is or
was serving at the request of the Company as a director, officer, member,
employee, or agent of another corporation or a partnership, joint venture,
trust, or other enterprise, the Executive shall be indemnified and held harmless
by the Company to the maximum extent permitted under applicable law and the
Company’s bylaws from and against any liabilities, costs, claims, and expenses,
including all costs and expenses incurred in defense of any Proceeding
(including attorneys’ fees). Costs and expenses incurred by the Executive in
defense of such Proceeding (including attorneys’ fees) shall be paid by the
Company in advance of the final disposition of such litigation upon receipt by
the Company of: (i) written request for payment; (ii) appropriate documentation
evidencing the incurrence, amount, and nature of the costs and expenses for
which payment is being sought; and
(iii)an undertaking adequate under applicable law made by or on behalf of the
Executive to repay the amounts so paid if it shall ultimately be determined that
the Executive is not entitled to be indemnified by the Company under this
Agreement. Notwithstanding the foregoing, nothing in this Paragraph shall impose
on the Company any obligation to indemnify the Executive from any tax, excise
tax or similar penalty, including but not limited to any excise tax under Code
Section 409A or 4999, imposed on the Executive with respect to any compensation,
deferred compensation, severance or other benefits provided to Executive by
Company under this Agreement or otherwise, without regard to whether the Company
bears any culpability with respect to the imposition of such tax or not





--------------------------------------------------------------------------------







11.Performance. The failure of either party to this Agreement to insist upon
strict performance of any provision of this Agreement shall not constitute a
waiver of its rights subsequently to insist upon strict performance of such
provision or any other provision of this Agreement.
12.Non-Assignability. Neither party shall have the right to assign this
Agreement or any rights or obligations hereunder without the consent of the
other party.


13.Invalidity. If any provisions of this Agreement shall be found to be invalid
by any court of competent jurisdiction, such finding shall not affect the
remaining provisions of this Agreement, all of which shall remain in full force
and effect.


14.Arbitration and Legal Fees. In the event of any dispute regarding a refusal
or failure by the Company to make payments or provide benefits hereunder for any
reason, Executive shall have the right, in addition to all other rights and
remedies provided by law, to arbitration of such dispute under the rules of the
American Arbitration Association, which right shall be invoked by serving upon
the Company a notice to arbitrate, stating the place of arbitration, within
ninety
(90) days of receipt of notice in any form (including, without limitation,
failure by the Company to respond to a notice from Executive within thirty (30)
days) that the Company is withholding or proposes to withhold any payments or
the provision of any benefits the Executive, in good faith, believes are called
for hereunder. In the event of any such dispute, whether or not Executive
exercises his right to arbitration, if it shall ultimately be determined that
the Company's refusal or failure to make payments or provide benefits hereunder
was wrongful or otherwise inconsistent with the terms of this Agreement, the
Company shall indemnify and hold harmless Executive from and against any and all
expenses incurred in connection with such determination, including reasonable
legal and other fees and expenses. Accordingly, the Company agrees to pay within
30 days following the Company’s receipt of an invoice from the Executive all
legal fees and expenses which the Executive may reasonably incur as a result of
any contest by either party of the validity or enforceability of, or liability
under, any provision of this Agreement, plus, in each case interest on any
delayed payment at the applicable Federal rate provided for in Section
7872(f)(2)(A) of the Code, if the Executive prevails on any material claim made
by him and disputed by the Company (or its successors and assigns) under the
terms of this Agreement. Such payments shall be made in accordance with the
provisions of Paragraph 20 in order to comply with Section 409A of the Code.


15.Survival of Certain Provisions. Notwithstanding any other provision of this
Agreement, the termination of this Agreement for any reason shall not result in
the termination of the rights and obligations of the parties under the
provisions of Sections 5(d), 6, 7, 9, 10, 14 and 16 hereof, which shall survive
any such termination. The right of recovery provisions of Section 5(d) shall
cease to apply during the Extended Term and shall be automatically terminated
upon a Change in Control of the Company (as defined in Paragraph 2(d)) except
with respect to any right of recovery that has been asserted prior to such
Change in Control.




16.Successors. This Agreement shall be binding upon and inure to the benefit of
the Executive (and his personal representative), the Company and any successor
organization or organizations that shall succeed to substantially all of the
business and property of the Company and assume the Company’s obligations
hereunder, whether by means of merger, consolidation, acquisition of
substantially all of the assets of the Company, or operation of law. The Company
shall require any successor organization or organizations to agree to assume the
obligations of this Agreement.


17.Set-off. The Company shall have no right of set-off or counterclaim in
respect of any claim, debt or obligation against any payments or benefits
provided for in this Agreement except as





--------------------------------------------------------------------------------





otherwise provided herein.


18.Amendments. No Amendment to this Agreement shall be effective unless in
writing and signed by both the Company and Executive. Notwithstanding the
foregoing, if any compensation or benefits provided by this Agreement may result
in the application of Code Section 409A, the Company shall, in consultation with
the Executive, modify the Agreement in the least restrictive manner necessary in
order to exclude such compensation from the definition of "deferred
compensation" within the meaning of Code Section 409A or in order to comply with
the provisions
of Code Section 409A, other applicable provisions of the Code and/or any rules,
regulations or other regulatory guidance issued under such statutory provisions,
and without any diminution in the value of the payments to the Executive.


19.Governing Law. This Agreement shall be interpreted and enforced in accordance
with the laws of the State of Delaware. The parties hereto irrevocably agree to
submit to the jurisdiction and venue of the courts of the State of Delaware in
any action or proceeding brought with respect to or in connection with this
Agreement except for an action described in Paragraph 14.


20.Code Section 409A. Notwithstanding any provision of Paragraph 10 or 14 of
this Agreement to the contrary, any legal fees and expenses to be paid by the
Company pursuant to Paragraph 10 or 14 shall be subject to the following
requirements in order to comply with Code Section 409A. Such legal fees and
expenses shall be paid by the Company only to the extent incurred during the
Term of the Agreement or for a period of ten (10) years after the Executive's
Separation from Service. The Company shall pay such legal fees and expenses no
later than the end of the calendar year next following the calendar year in
which such fees and expenses were incurred, and the Company shall not be
obligated to pay any such fees and expenses for which the Executive fails to
submit an invoice at least ten (10) business days before the end of the calendar
year next following the calendar year in which such fees and expenses were
incurred. The amount of such legal fees and expenses that the Company is
obligated to pay in any given calendar year shall not affect the legal fees and
expenses that the Company is obligated to pay in any other calendar year, and
the Executive's right to have the Company pay such legal fees and expenses may
not be liquidated or exchanged for any other benefit.


21.Notices. Unless otherwise stated herein, all notices hereunder shall be in
writing and shall be deemed to be given when personally delivered or mailed by
United States registered or certified mail, postage prepaid, to, if to the
Company, 909 Silver Lake Boulevard, Dover, Delaware 19904, and, if to Executive,
the last address therefore shown on the records of the Company. Either the
Company or Executive may, by notice to the other, designate an address other
than the foregoing for the receipt of subsequent notices.




22.Withholding. The Company may withhold from any amounts payable to Executive
hereunder all federal, state, city or other taxes that the Company may
reasonably deter- mine are required to be withheld pursuant to any applicable
law or regulation.


23.Nature of Payments Upon Termination. All payments to Executive pursuant to
Paragraph 6 of this Agreement shall be considered as liquidated damages or, in
the case of certain payments pursuant to Paragraph 6(c), as severance payments
in consideration of Executive's past services to the Company, and no such
payment shall be regarded as a penalty to the Company.


24.Prior Agreement.    The Company and the Executive are parties to an Executive
Employment Agreement executed on January, 2013 (the "Prior Agreement"). The





--------------------------------------------------------------------------------





parties


acknowledge and agree that the terms of this Agreement constitute the entire
agreement of the parties with respect to the subject matter and supersede all
prior agreements and amendments with respect thereto, including, without
limitation, the Prior Agreement.


25.Acknowledgment. The parties hereto each acknowledge that each has read this
Agreement and understands the same and that each enters into this Agreement
freely and voluntarily.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


CHESAPEAKE UTILITIES CORPORATION




[CORPORATE SEAL]    By:     
Jeffry M. Householder
Title:    Chief Executive Officer
ATTEST:




Louis J. Anatrella    EXECUTIVE:
Chief Human Resources Officer




Beth W. Cooper

























